KANTOR, Judge
(concurring in part and dissenting in part):
I agree with the majority opinion that where an appellant has exhausted his administrative remedies or where there are “unusual or egregious” circumstances involving conditions of post-trial confinement, this Court has the authority to judicially intervene. United States v. Miller, 46 M.J. 248 (1997). I further agree that this case does not present us with either situation.
However, since I do not believe any further sentencing relief is warranted in this case, I dissent from that portion of the opinion which further reduces the appellant’s period of confinement to nine months.
Relying upon United States v. Grostefon, 12 M.J. 431 (C.M.A.1982) appellant alleges that any confinement beyond what he has already served when considered in conjunction with the remaining sentence is inappropriately severe. Since this Court has addressed the issue surrounding the conditions of Appellant’s post-trial confinement and denied relief on that ground, I will now address the appropriateness of the sentence as ad*698judged and approved by the convening authority.
As noted in the majority opinion, the military judge sentenced appellant to be reduced to pay grade E-l, to be confined for eighteen months, and to be discharged with a bad conduct discharge. In addition, the military judge recommended that the convening authority suspend nine months of confinement if the appellant maintained good behavior and continued to accept responsibility for his offenses. There is no indication in the record that he has not done so. Subsequently, in accordance with a pretrial agreement with the appellant, the convening authority approved only so much of the sentence as provided for confinement for seventeen months, reduction in rate to E-3 and a bad conduct discharge. The convening authority further suspended all confinement in excess of twelve months from the date of trial for twelve months to be remitted unless sooner vacated. Thus, he did not fully accept the recommendation of the military judge. In addition, the convening authority deferred automatic forfeitures under Article 58b, Uniform Code of Military Justice, 10 U.S.C. § 858b between 27 May 1999 and 15 July 1999 and then waived the same for six additional months and directed payment of the forfeitures to appellant’s wife.
Under Article 66, U.C.M.J., 10 U.S.C. § 866, this Court’s responsibility in reviewing a sentence approved by the convening authority is to affirm only so much as we find correct in law and fact and determine should be approved. In determining this function, this Court is not authorized to exercise clemency, which simply involves bestowing mercy. United States v. Healy, 26 M.J. 394, 395-96 (C.M.A.1988) and United States v. Duckworth, 45 M.J. 549, 551-52 (C.G.Ct.Crim.App. 1996). Rather, we are obligated to give individualized consideration to an appellant, a process that includes assessing the nature and seriousness of the offenses and the character of the appellant’s service. United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982).
In this case, I do not dispute the appellant’s many years of honorable service. At the same time, I cannot minimize the seriousness of the offenses he committed. Appellant, age 37 and married with three children, engaged in a highly inappropriate, month-long relationship with a fifteen year old girl, C., that eventually escalated to acts of oral sex and sexual intercourse. Aggravating the situation, C. was the daughter of a single-parent Coast Guardsman who, because of difficult circumstances, relied upon appellant and his wife for assistance in supervising C. and two other younger daughters. Regrettably, this trust between two “shipmates” assigned to the same unit was shattered by the appellant when he engaged in the aforementioned sexual misconduct. Furthermore, when the situation came to light, appellant not only encouraged C. to lie about the relationship but also advised her to have sexual intercourse with her boyfriend to help mask their own relationship. She complied. Finally, this entire episode indirectly led to C. being hospitalized for one month for psychiatric reasons.
These facts, along with the actions by the convening authority, convince me the appellant received individualized consideration. The convening authority reduced the period of unsuspended confinement to twelve months and he also took action to assist the family’s financial condition. Further indication of the appropriateness of the sentence is the appellant’s own pretrial agreement where he agreed to a confinement limitation of seventeen months. See United States v. Hendon, 6 M.J. 171 (C.M.A.1979). Based on the foregoing, I do not feel the sentence, as approved by the convening authority, is inappropriately severe or merits a further reduction to nine months.